Citation Nr: 1133161	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include dizziness and headaches.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a throat disability.

6.  Entitlement to a higher (compensable) initial rating for service-connected bilateral plantar fasciitis.

7.  Entitlement to a higher (compensable) initial rating for a service-connected right wrist disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001, and from March 2005 to June 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO in Manchester, New Hampshire.  A personal hearing was held before a Decision Review Officer at the RO in February 2009.

In February 2009, the Veteran withdrew his notice of disagreement as to the issues of service connection for a bilateral shoulder disability and a low back disability, and as to the issue of entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.  Hence, these issues are not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

Although the psychiatric issue listed on the title page has been certified for review as entitlement to service connection for PTSD, the record indicates that the Veteran has other psychiatric diagnoses.  The Board has therefore recharacterized the issue as noted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his June 2009 VA Form 9 (substantive appeal), the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO (i.e., a Travel Board hearing).  By a letter dated in June 2011, the Veteran was informed that a Board hearing had been scheduled for August 15, 2011.  By a letter post-marked the date of the hearing and received at the Board on August 23, 2011, the Veteran requested that his Board hearing be rescheduled, due to a conflicting important work commitment.  The Board finds that good cause has been shown to reschedule the Travel Board hearing.
 
Hence, the case must be remanded to the RO to schedule a Board hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board hearing before a Veterans Law Judge at the RO at the next available opportunity.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


